                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION AT LAFAYETTE

 ROBERT STEWART, II,

                Plaintiff,

                        v.                              CAUSE NO. 4:19-CV-108-TLS-APR

 BOB GOLDSMITH,

                Defendant.

                                     OPINION AND ORDER

       Robert Stewart, II, a prisoner without a lawyer, is proceeding on a single claim against

Sheriff Bob Goldsmith in his official capacity for injunctive relief to provide Robert Stewart with

adequate medical care for his hernias, as required by the Eighth Amendment. In his complaint,

Stewart argued that he needed surgery to repair two hernias. ECF No. 1. His hernias have now

been surgically repaired. ECF No. 26-1. Because Stewart has received all of the relief he is

entitled to on the claim for which he was granted leave to proceed, Sheriff Goldsmith moved to

dismiss this case as moot. ECF No. 26. In response, Stewart asserts that this case is now about

more than simply receiving the necessary surgery—he believes he should also receive

compensatory and punitive damages. ECF No. 27. Stewart, however, was only granted leave to

proceed against Sheriff Goldsmith in his official capacity for injunctive relief. See Gonzalez v.

Feinerman, 663 F.3d 311, 315 (7th Cir. 2011). Stewart was not granted leave to proceed against

Sheriff Goldsmith in his individual capacity for monetary damages because he was not

personally involved in denying Stewart constitutionally adequate medical care. “[P]ublic

employees are responsible for their own misdeeds but not for anyone else’s.” Burks v.

Raemisch, 555 F.3d 592, 596 (7th Cir. 2009). “Only persons who cause or participate in the
violations are responsible.” George v. Smith, 507 F.3d 605, 609 (7th Cir. 2007). Here, Stewart

has received exactly what he asked for without court intervention. Accordingly, the motion to

dismiss is well-founded and must be granted.

         Additionally, Stewart has sought appointment of counsel [ECF No. 23] and has filed a

summary judgment motion [ECF No. 25]. His summary judgment motion addresses exhaustion

of administrative remedies. Because the only claim that Stewart is proceeding on is now moot, it

is not necessary to address the issue of exhaustion of administrative remedies. Furthermore,

because dismissal is clearly appropriate on the basis set forth in Sheriff Goldsmith’s motion,

appointment of counsel is unnecessary; it could not alter the outcome of this case.1

         For these reasons, the Court:

         (1) DENIES Robert Stewart, II’s motion for summary judgment [ECF No. 25];

         (2) DENIES Robert Stewart, II’s motion for appointment of counsel [ECF No. 23];

         (3) GRANTS Sheriff Bob Goldsmith’s motion to dismiss [ECF No. 26]; and

         (4) ORDERS that this case is DISMISSED as MOOT.

         SO ORDERED on February 21, 2020.

                                                        s/ Theresa L. Springmann
                                                        CHIEF JUDGE THERESA L. SPRINGMANN
                                                        UNITED STATES DISTRICT COURT




         1
           Furthermore, despite Stewart’s lack of formal education, the record before the court suggests that, given
the difficulty of this case, he is competent to litigate it himself. See Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007)
(en banc).


                                                            2
